DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-9 and claims 18-20) and a machine (i.e. claims 10-17).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
Receiving, by a validation computer, an authorization request message from a user device; 
authorizing, by the validation computer, the authorization request message if the first verification value matches the first accumulated state and the second verification value matches the second accumulated state element.
This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., Receiving an authorization request message) and/or a commercial interaction (e.g., authorizing, by the validation computer, the authorization request message if the first verification value matches the first accumulated state…..) 
Furthermore, claim 1 recites:
computing, by the validation computer, a first verification value by multiplying the first user proof element raised to the power of the second user state element, and the second user proof element raised to the power of the first user state element; 
computing, by the validation computer, a second verification value by raising the second user proof element to the power of the second user state element; 
comparing, by the validation computer, the first verification value to a first accumulated state element of an accumulated state; 
comparing, by the validation computer, the second verification value to a second accumulated state element of the accumulated state;
This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Mental processes grouping of the 2019 PEG because the calculation can be performed in a human mind
It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a validation computer, a processor, a memory, a computer-readable medium, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components (e.g., a processor, memory, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicant’s disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components.  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1, 10 and 18 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-9, 11-17 and 19-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-9, 11-17 and 19-20 merely refine the abstract idea, and when considered both individually and as an ordered combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  
Claim 2 is also directed to abstract idea of “updating the accumulated state based on the interaction amount”; claim 3 “computing an updated first accumulated state element by multiplying 1) the first accumulated state element and 2) the second user proof element raised to the power of the interaction amount”; claim 5 “generating an authorization request message requesting authorization for an interaction between the user device and a receiver device” claim 6 “comparing the third user proof element of a third accumulated state element of an accumulated state”; claim 7 “authorizing the authorization request message if the first verification value matches………”; therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions/ fundamental economic principle or practice. 
Claim 4 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the first user state element/second user state element, etc; claim 8 on describing the first user proof element/second user proof element; and claim 9 defining a blockchain in a verification network.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
	The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Examiner’s comment on allowable subject matter
Following limitations of the independent claim contains allowable subject matter.  However, the claims still require to overcome 101 rejection as stated above.  Once the claims are clear of 101, then the claims would be in condition of allowance.  
Claims 1, 10 and 18 each contains allowable subject matter of “computing a first verification value by multiplying the first user proof element raised to the power of the second user state element, and the second user proof element raised to the power of the first user state element; computing a second verification value by raising the second user proof element to the power of the second user state element.”

Prior Art and 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) Ma et al., WO 2019072278 A2; 2) Toll et al., US20190058604A1; 3) Haldenby et al., US20180276666A1; 4) Arnold et al., US20160260169A1.
The examiner notes that the prior art listed above is the closest prior art of record. While each of the references discloses aspects of the claimed invention, the examiner notes that the references cannot be reasonably combined to reject the claims, as a whole, under 35 USC 103.  Thus, no prior art rejection can reasonably be made on the merits.


Conclusion
THIS ACTION IS MADE Non-Final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        8/10/2022